DETAILED ACTION
This action is in response to the Applicant Response filed 27 September 2022 for application 15/793,455 filed 25 October 2017.
Claims 1, 6, 8, 13, 15, 20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
While the language of claim 15 does not, on its face, present a problem, Examiner suggests amending the claim as follows to create consistency among the independent claims:
… provide the approximated feature vector as input into a kernel-based machine learning classifier

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112 rejections of claims 6, 13, 20 have been fully considered and, in light of the amendment to the claims, are persuasive. The 35 U.S.C. 112 rejections of claims 6, 13, 20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. 
First, while applicant has amended the independent claims to better clarify the formation of the approximate feature vector, the limitation simply provides a mathematical concept which is still an abstract idea. As noted below, the production of the approximate feature vector is performed as a nonlinear mapping of the inner product of the linear transformation matrix and the input vector. This, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept and, therefore, does not create a patent eligible claim.
Next, even with the amendments to the independent claims, the claims are still directed to an abstract idea. The claims still only provide steps that are either mathematical concepts, such as multiplying matrices and vectors and/or providing nonlinear mappings to the matrices, or steps performed in the human mind, such as generating matrices, pairing the matrices, and classifying data. There is nothing in the claims that provides an improvement to any of the additional elements, and, therefore, the claims do not provide an improvement to the technology. For that reason the claims are directed to an abstract idea and do not create a patent eligible claim.
Therefore, claims 1-20 are directed to an abstract idea without significantly more and the 35 U.S.C. 101 rejections of claims 1-20 are maintained.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and, in light of the amendments to the claims, are persuasive. In light of the amendments and the reasons noted  below, the 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of performing a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses classifying the first item.
The limitation of generating ... a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing ... a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, forming ... a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses combining a given diagonal matrix with a respective orthogonal matrix to create a pair.
The limitation of generating ... a product of each of the plurality of matrix pairs to produce a linear transformation matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying two matrices together.
The limitation of using the linear transformation matrix to produce an approximated feature vector for the input vector, the approximated feature vector including a nonlinear function of inner products of row vectors of the linear transformation matrix and the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing a nonlinear function on the result of two matrices multiplied together.
The limitation of providing the approximated feature vector as input into the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses providing input for a classification task.
The limitation of determining ... whether the first item has a particular classification based on an output of the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses verifying the classification result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processing circuitry of a computer, database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – kernel-based machine learning classifier. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtaining ... an input vector representing the first item ..., the input vector having the specified dimension, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processing circuitry of a computer, a database, a kernel-based machine learning classifier and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying matrices together.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh- Hadamard matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses creating a set of orthogonal matrices. 
The limitation of wherein the method further comprises multiplying the linear transformation matrix by a vector that represents the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses adding zeros to the end of a vector. 
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of removing elements from an end of the intermediate feature vector to produce the approximated feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses removing elements from the end of a vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein the plurality of diagonal matrices has at least two diagonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides requirements for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of performing a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses classifying the first item.
The limitation of generating a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, forming a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses combining a given diagonal matrix with a respective orthogonal matrix to create a pair.
The limitation of generating a product of each of the plurality of matrix pairs to produce a linear transformation matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying two matrices together.
The limitation of using the linear transformation matrix to produce an approximated feature vector for the input vector, the approximated feature vector including a nonlinear function of inner products of row vectors of the linear transformation matrix and the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing a nonlinear function on the result of two matrices multiplied together.
The limitation of providing the approximated feature vector as input into a kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses providing input for a classification task.
The limitation of determining whether the first item has a particular classification based on an output of the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses verifying the classification result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer program product, storage medium, code, processing circuitry, database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – kernel-based machine learning classifier. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtaining an input vector representing the first item ..., the input vector having the specified dimension, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a computer program product, a storage medium, code, processing circuitry, a database, a kernel-based machine learning classifier and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying matrices together.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh- Hadamard matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses creating a set of orthogonal matrices. 
The limitation of wherein the method further comprises multiplying the linear transformation matrix by a vector that represents the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses adding zeros to the end of a vector. 
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of removing elements from an end of the intermediate feature vector to produce the approximated feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses removing elements from the end of a vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein the plurality of diagonal matrices has at least two diagonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides requirements for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of perform a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “perform” in the context of this claim encompasses classifying the first item.
The limitation of generate a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generate” in the context of this claim encompasses creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of produce a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “produce” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, form a plurality of matrix pairs, each of the plurality of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the plurality of orthogonal matrices, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “form” in the context of this claim encompasses combining a given diagonal matrix with a respective orthogonal matrix to create a pair.
The limitation of generate a product of each of the plurality of matrix pairs to produce a linear transformation matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying two matrices together.
The limitation of use the linear transformation matrix to produce an approximated feature vector for the input vector, the approximated feature vector including a nonlinear function of inner products of row vectors of the linear transformation matrix and the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses performing a nonlinear function on the result of two matrices multiplied together.
The limitation of provide the approximated feature vector as input into a kernel-based machine learning classifier to perform a classification operation on the first item, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “provide” and “perform” in the context of this claim encompasses classifying the first item based on the feature vector.
The limitation of determine whether the first item has a particular classification based on an output of the kernel-based machine learning classifier, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses verifying the classification result.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – electronic apparatus, memory, controlling circuitry, database. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – kernel-based machine learning classifier. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtain an input vector representing the first item ..., the input vector having the specified dimension, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an electronic apparatus, a memory, controlling circuitry, a database, a kernel-based machine learning classifier and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein the controlling circuitry configured to generate the product of each of the plurality of matrix pairs is further configured to, for each of the plurality of diagonal matrices, right-multiply the respective orthogonal matrix by that diagonal matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying matrices together.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein the controlling circuitry configured to produce the plurality of orthogonal matrices is further configured to generate, as the respective orthogonal matrix, a Walsh-Hadamard matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein the controlling circuitry configured to generate the Walsh-Hadamard matrix is further configured to form the Walsh-Hadamard matrix having the size equal to a least power of two that is larger than the specified dimension of the data item input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses creating a set of orthogonal matrices. 
The limitation of wherein the controlling circuitry is further configured to multiply the linear transformation matrix by a vector that represents the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of appending the input vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the input vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses adding zeros to the end of a vector. 
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses multiplying a matrix and a vector together.
The limitation of removing elements from an end of the intermediate feature vector to produce the approximated feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses removing elements from the end of a vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to an electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of wherein each of the diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product.
The limitation of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim provides the values for creating a set of diagonal matrices. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125